Ford, Judge:
The above case lias 'been submitted on a written stipulation reading as follows:
IT IS HEBEBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed ME (Examiner’s Initials) by Max Eisen (Examiner’s Name) on the invoices covered by the protest enumerated in Schedule “A”, attached hereto and made a part hereof, assessed with duty at the rate of 45 percent ad valorem under, the provisions of paragraph 1529(a) of the Tariff Act of 1930, as modified by T.D. 52739, consist of ladies’ cotton blouses similar in all material respects to the merchandise the subject of Toyomenka, Inc. v. United States, 51 Gust. Ct. 178, Abstract 67918, wherein the Court held such merchandise dutiable at the rate of 20 percent ad valorem under paragraph 919 of the Tariff Act of 1930, as modified by T.D. 51802.
IT IS HEBEBY FURTHER STIPULATED AND AGREED THAT the record in Toyomenka, Inc. v. United States, 51 Cust. Ct. 178, Abstract 67918, be incorporated in the record of this case, and that the protest be submitted on this stipulation, being limited to the items marked “A” as aforesaid.
Accepting the foregoing stipulation of fact and following the authority cited, Toyomenka, Inc. v. United States, 51 Cust. Ct. 178, Abstract 67918, we find and hold the items of merchandise marked “A” and initialed on the invoice by the designated examiner to be properly dutiable as ladies’ cotton blouses at the rate of 20 per centum ad valorem under paragraph 919, Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802.
To the extent indicated the specified claim in the above suit is sustained; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will be entered accordingly.